                                                                        Case 3:19-cv-08257-DWL Document 1 Filed 09/03/19 Page 1 of 6



                                                                 1   Jennifer Hadley Catero (ASB #018380)
                                                                     Rebecca Eckert-Fong (ASB #034767)
                                                                 2   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 3   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 4   Telephone: 602.382.6000
                                                                     E-Mail: jcatero@swlaw.com
                                                                 5           reckert-fong@swlaw.com
                                                                 6   Attorneys for Plaintiff
                                                                     Indiana Western Express, Inc.
                                                                 7
                                                                 8                        IN THE UNITED STATES DISTRICT COURT
                                                                 9                                 FOR THE DISTRICT OF ARIZONA
                                                                10
                                                                11   Indiana Western Express, Inc.,
                                                                                                                     No.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                    Plaintiff,
                                                                                                                     COMPLAINT
Snell & Wilmer




                                                                13         v.
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14   Harchand S. Deol, d/b/a DB Trucking, and
                              602.382.6000
                                   L.L.P.




                                                                     Ricardo Avila Madrigal,
                                                                15
                                                                                      Defendants.
                                                                16
                                                                17
                                                                           Plaintiff Indiana Western Express, Inc. for its Complaint against Defendants
                                                                18
                                                                     Harchand S. Deol, d/b/a DB Trucking and Ricardo Avila Madrigal (collectively,
                                                                19
                                                                     “Defendants”) hereby alleges as follows:
                                                                20
                                                                                           PARTIES, JURISDICTION, AND VENUE
                                                                21
                                                                           1.     Plaintiff Indiana Western Express, Inc. (“IWX” or “Plaintiff”) is an Indiana
                                                                22
                                                                     corporation with its principal place of business in Missouri. IWX is a motor freight
                                                                23
                                                                     company that hauls a variety of freight across the United States and Mexico.
                                                                24
                                                                           2.     On information and belief, Defendant Harchand S. Deol d/b/a DB Trucking
                                                                25
                                                                     is (“DB Trucking”) is a California corporation with its principal place of business in
                                                                26
                                                                     California. On information and belief, DB Trucking is an interstate freight shipping and
                                                                27
                                                                     trucking company. On information and belief, DB Trucking, its agents, employees,
                                                                28
                                                                         Case 3:19-cv-08257-DWL Document 1 Filed 09/03/19 Page 2 of 6



                                                                 1   representatives, and others acting on its behalf maintain and operate trucks that are used on
                                                                 2   interstate roads and highways.
                                                                 3          3.     On information and belief, Defendant Ricardo Avila Madrigal is a resident of
                                                                 4   California.
                                                                 5          4.     On information and belief, Defendant Madrigal was an employee of DB
                                                                 6   Trucking at the time of the acts complained of herein and was acting within the scope and
                                                                 7   course of his employment by DB Trucking.
                                                                 8          5.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)(1)
                                                                 9   because there is complete diversity of citizenship between the parties to this action and the
                                                                10   amount in controversy exceeds the sum of $75,000.00 exclusive of interest and costs.
                                                                11          6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2). The
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   events giving rise to this action occurred in Mohave County, Arizona.
Snell & Wilmer




                                                                13                                 GENERAL ALLEGATIONS
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14          7.     On or about May 12, 2019, Mr. Madrigal was driving for DB Trucking
                              602.382.6000
                                   L.L.P.




                                                                15   heading westbound on I-40 at or near mile marker 12, approximately 13 miles southwest of
                                                                16   Yucca, Arizona. Mr. Madrigal was driving in lane 1 of a two-lane highway. Jonathan
                                                                17   Spangle, an IWX driver, was driving westbound on I-40 at or near mile marker 12,
                                                                18   approximately 13 miles southwest of Yucca, Arizona in lane 2 of a two-lane highway.
                                                                19          8.     On or around 11:23 am, the front right tire of the DB Trucking truck Mr.
                                                                20   Madrigal was driving blew. Mr. Madrigal lost control of the DB Trucking truck, veered
                                                                21   right, and crashed into Mr. Spangle, who was driving an IWX truck. Mr. Madrigal’s truck
                                                                22   drove Mr. Spangle and the IWX truck off of the road, causing both trucks to crash onto
                                                                23   their sides on the right shoulder of the westbound lane. See Smart Drive video, copy
                                                                24   attached hereto as Exhibit A;1 see also Arizona Crash Report, a copy of which is attached
                                                                25   hereto as Exhibit B.
                                                                26          9.     The accident occurred on I-40 westbound, at or near mile marker 12,
                                                                27
                                                                     1
                                                                28    Plaintiff is filing under separate cover a Motion for Leave to File a Non-Electronic
                                                                     Exhibit with the Court pursuant to Fed. R. Civ. Pro. 7(b)(1) and Local Rule 5.5(c).


                                                                                                                -2-
                                                                        Case 3:19-cv-08257-DWL Document 1 Filed 09/03/19 Page 3 of 6



                                                                 1   approximately 13 miles southwest of Yucca, Arizona.
                                                                 2          10.    On information and belief, at the time of the crash, Mr. Madrigal was
                                                                 3   wearing a telephone headset and appeared to be distracted. See Ex. A.
                                                                 4          11.    The accident caused extensive damage to IWX’s equipment and property
                                                                 5   within IWX’s truck. As a result of the crash, IWX suffered a loss, including among other
                                                                 6   things, (1) 2019 Freightliner, New Cascada, Unit #1426, 41,155 miles ($165,979); (2) 2018
                                                                 7   Great Dane, Supper Seal Trailer, Unit # 533 ($47,412); (3) 2019 Thermo King, 4,959 hours
                                                                 8   ($37,412); (4) Patriot Environmental Services, Hazardous Cleanup and Recovery
                                                                 9   ($10,889.50); (5) FMCSA Recordable Accident, Driver Drug Screens ($75.05); (6) Coca-
                                                                10   Cola Cargo claim ($103,164.46); (7) loss of use of a 2019 Freightliner as of August 5, 2019
                                                                11   ($12,750 (85 days at $150 per day)); (8) loss of use of a 2018 Great Dane/Thermo King as
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   of August 5, 2019 ($12,750 (85 days at $150 per day)).
Snell & Wilmer




                                                                13          12.    IWX will continue to incur damages for the loss of use of the vehicle up to
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14   and including January 1, 2020.
                              602.382.6000
                                   L.L.P.




                                                                15          13.    Additionally, Mr. Spangle was injured in the crash. As a result of the crash,
                                                                16   IWX has been required to provide Worker’s Compensation benefits for Mr. Spangle,
                                                                17   including medical expenses and lost time from work.
                                                                18                                    COUNT I – NEGLIGENCE
                                                                19                                     (Against All Defendants)
                                                                20          14.    IWX incorporates herein by reference the preceding paragraphs as if fully
                                                                21   set forth herein.
                                                                22          15.    At all times herein mentioned, DB Trucking, its agents, employees,
                                                                23   representatives, and others acting on its behalf maintain and operate trucks that are used on
                                                                24   interstate roads and highways.
                                                                25          16.    On information and belief, Mr. Madrigal was a driver, employee, under
                                                                26   contract and/or an agent for DB Trucking and was acting within the course and scope of his
                                                                27   employment by DB Trucking at the time of the acts complained of.
                                                                28          17.    At all times herein mentioned, DB Trucking, its agents, employees,


                                                                                                                -3-
                                                                        Case 3:19-cv-08257-DWL Document 1 Filed 09/03/19 Page 4 of 6



                                                                 1   representatives, or others acting on its behalf owed a duty of care to, among other things,
                                                                 2   exercise reasonable care in maintaining its trucks.
                                                                 3          18.      At all times herein mentioned, DB Trucking, its agents, employees,
                                                                 4   representatives, or others acting on its behalf and Mr. Madrigal owed a duty of care to,
                                                                 5   among other things, operate and drive its trucks reasonably and safely.
                                                                 6          19.      DB Trucking, its agents, employees, representatives, or others acting on its
                                                                 7   behalf, and Mr. Madrigal breached their duty of care by, among other things, (i) negligently
                                                                 8   operating and driving its truck on the roads and highways and (ii) negligently maintaining
                                                                 9   its truck(s).
                                                                10          20.      Defendants’ breaches of duty proximately caused IWX’s damages including,
                                                                11   among other things, (i) costs for a 2019 Freightliner, New Cascada, Unit #1426; (ii) costs
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   for a 2018 Great Dane, Supper Seal Trailer, Unit # 533; (iii) costs for a 2019 Thermo King;
Snell & Wilmer




                                                                13   (iv) costs for Patriot Environmental Services, (v) costs for hazardous cleanup and recovery;
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14   (vi) costs for FMCSA Recordable Accident, (vii) costs for Driver Drug Screen; (viii) costs
                              602.382.6000
                                   L.L.P.




                                                                15   for CoCa-Cola Cargo claim; (ix) costs for loss of use of a 2019 Freightliner; (x) costs for
                                                                16   loss of use of a 2018 Great Dane/Thermo King; and (xi) costs for worker’s compensation.
                                                                17          21.      But for Defendants’ negligence, as described above, IWX’s damages would
                                                                18   have been avoided. Thus, as a direct and proximate result of the Defendants’ negligence,
                                                                19   IWX has been damaged in an amount to be determined at trial.
                                                                20          22.      As of the date of this Complaint, IWX has suffered damages in the amount of
                                                                21   at least $412,717.80.
                                                                22                             COUNT II – VICARIOUS LIABILITY
                                                                23                                (Against Defendant DB Trucking)
                                                                24          23.      IWX incorporates herein by reference the preceding paragraphs as if fully
                                                                25   set forth herein.
                                                                26          24.      On information and belief, Mr. Madrigal, in committing the above described
                                                                27   negligence, thereby causing harm to IWX, was acting under a partnership, joint venture,
                                                                28   agency, apparent agency, contractual, and/or employment relationship with DB Trucking.


                                                                                                                 -4-
                                                                        Case 3:19-cv-08257-DWL Document 1 Filed 09/03/19 Page 5 of 6



                                                                 1           25.   DB Trucking is liable for the negligence of Mr. Madrigal under one or more
                                                                 2   of the following theories: agency relationship, respondeat superior, and/or vicarious
                                                                 3   liability.
                                                                 4           26.   On information and belief, the negligent acts of Mr. Madrigal were within
                                                                 5   the course and scope of his partnership, joint venture, agency, apparent agency,
                                                                 6   contractual, and/or employment relationship with DB Trucking. Therefore, DB Trucking
                                                                 7   is vicariously liable for damages sustained by IWX as a result of the negligent act of Mr.
                                                                 8   Madrigal.
                                                                 9           27.   As a result of the above described acts, IWX suffered damages including,
                                                                10   among other things, (i) costs for a 2019 Freightliner, New Cascada, Unit #1426; (ii) costs
                                                                11   for a 2018 Great Dane, Supper Seal Trailer, Unit # 533; (iii) costs for a 2019 Thermo King;
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   (iv) costs for Patriot Environmental Services, (v) costs for hazardous cleanup and recovery;
Snell & Wilmer




                                                                13   (vi) costs for FMCSA Recordable Accident, (vii) costs for Driver Drug Screen; (viii) costs
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14   for CoCa-Cola Cargo claim; (ix) costs for loss of use of a 2019 Freightliner; (x) costs for
                              602.382.6000
                                   L.L.P.




                                                                15   loss of use of a 2018 Great Dane/Thermo King; and (xi) costs for worker’s compensation.
                                                                16           28.   But for Defendants’ negligence, as described above, IWX’s damages would
                                                                17   have been avoided. Thus, as a direct and proximate result of the Defendants’ negligence,
                                                                18   IWX has been damaged in an amount to be determined at trial.
                                                                19                                    PRAYER FOR RELIEF
                                                                20           WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
                                                                21           A.    For judgment in favor of Plaintiff IWX and against Defendants DB Trucking
                                                                22   and Ricardo Avila Madrigal on the claims set forth above;
                                                                23           B.    For damages arising out of Defendants’ negligent conduct, including but not
                                                                24   limited to, an award of actual, compensatory, incidental, consequential damages, and/or
                                                                25   other damages in the amount to be proven at trial;
                                                                26           C.    For an award of its reasonable attorneys’ fees;
                                                                27           D.    For an award of its costs and prejudgment interest at the highest rate allowable
                                                                28   by law; and


                                                                                                                -5-
                                                                         Case 3:19-cv-08257-DWL Document 1 Filed 09/03/19 Page 6 of 6



                                                                 1            E.        For such additional relief as the Court deems just and proper under the
                                                                 2   circumstances.
                                                                           DATED this 3rd day of September, 2019.
                                                                 3                                                       SNELL & WILMER L.L.P.
                                                                 4
                                                                 5                                                    By: s/ Jennifer Hadley Catero
                                                                                                                          Jennifer Hadley Catero (#018380)
                                                                 6                                                        Rebecca Eckert-Fong (#034767)
                                                                                                                          One Arizona Center
                                                                 7                                                        400 E. Van Buren, Suite 1900
                                                                                                                          Phoenix, Arizona 85004-2202
                                                                 8                                                        Telephone: 602.382.6000
                                                                                                                          Facsimile: 602.382.6070
                                                                 9                                                        Attorneys for Plaintiff
                                                                                                                          Indiana Western Express, Inc.
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   4852-1347-2157.2
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                  -6-
